Citation Nr: 0800557	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus.

3.  Entitlement to service connection for an eye condition, 
to include as due to service-connected diabetes mellitus.

4.  Entitlement to service connection for impotence, to 
include as due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied, in pertinent part, the 
veteran's claims for service connection for diabetes mellitus 
and for hypertension, impotence, and an eye condition 
(characterized as diabetic retinopathy), each to include as 
due to diabetes mellitus.  This decision was issued to the 
veteran and his service representative in May 2005.  The 
veteran disagreed with this decision in February 2006.  An RO 
hearing was held on these claims in June 2006.  He perfected 
a timely appeal on these claims in September 2006.  In 
October 2006, the veteran requested a videoconference Board 
hearing which was held at the RO in August 2007 before the 
undersigned Veterans Law Judge.

The issues of entitlement to service connection for 
hypertension, an eye condition, and impotence, each to 
include as secondary to service-connected diabetes mellitus, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's diabetes mellitus claim has been 
obtained.

2.  The veteran had active combat service in Vietnam; thus, 
his in-service exposure to herbicides is presumed.

3.  Resolving reasonable doubt in the veteran's favor, 
diabetes mellitus is attributable to active service.


CONCLUSION OF LAW

Diabetes mellitus was incurred during active service.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an October 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his disability during service, and noted other 
types of evidence the veteran could submit in support of his 
claim.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the veteran 
notified VA in April 2006 that he had no further information 
or evidence to present in support of his claim.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the October 2004 letter was issued before the April 
2005 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
claim for service connection for diabetes mellitus is being 
granted, any question as to the appropriate disability rating 
or effective date is moot and there can be no failure to 
notify the veteran.  See Dingess, 19 Vet. App. at 473.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file; the veteran does not contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that he incurred his currently diagnosed 
diabetes mellitus during active combat service in Vietnam 
after being exposed to herbicides.  Alternatively, he 
contends that his pre-existing diabetes mellitus was 
aggravated by active service.

A review of the veteran's DD Form 214 shows that his medals 
included the Vietnam Service Medal, the Vietnam Campaign 
Medal, the Combat Infantryman Badge (CIB), and the Air Medal.  
The veteran served for 9 months and 26 days with "USARV" 
(or U.S. Army, Vietnam).  The veteran's military occupational 
specialty (MOS) was infantry indirect fire crewman.  He also 
received basic combat training.  

A review of the veteran's available service medical records 
shows that, at an Air Force enlistment physical examination 
in August 1962, a glucose tolerance test (GTT) was positive 
for sugar in his urine.  The veteran was found medically 
unacceptable for Air Force enlistment due to glucosuria and 
an abnormal GTT.  

At his Army enlistment physical examination in April 1966, 
the veteran reported being treated for diabetes at a civilian 
medical clinic and being rejected for enlistment due to sugar 
in his urine in August 1962.  The in-service examiner stated 
that the veteran had been on pills for diabetes but had not 
taken any pills in the last 4 months.  Clinical evaluation 
showed that the veteran's urine was negative for sugar and he 
was found qualified for enlistment.  

On September 13, 1966, an in-service examiner stated, "[The 
veteran] has diabetes mellitus proven by GTT in civilian 
life."  The veteran was referred to a medical specialty 
clinic.  

On an in-service examination on September 27, 1966, it was 
noted that the veteran had been a diabetic since 1962.  The 
veteran also was placed on a physical profile on 
September 27, 1966, for diabetes mellitus.  At that time, the 
in-service examiner stated that the veteran was not medically 
qualified for induction based on a recent physical 
examination.  

However, the next day, on September 28, 1966, it was noted 
that the veteran's GTT was normal.  The same in-service 
examiner who had put the veteran on a physical profile for 
diabetes mellitus the day before now stated that, as a result 
of the veteran's normal GTT, he doubted that the veteran had 
diabetes mellitus.  

The post-service medical evidence shows that the veteran was 
treated by private physicians in 1999 and in 2004 for 
diabetes mellitus.  VA clinical records show that the veteran 
was treated for diabetes mellitus beginning in 2004.  On 
outpatient treatment in April 2004, the veteran denied any 
current diabetes mellitus symptoms.  The assessment included 
diabetes mellitus.  Following subsequent VA outpatient 
treatment in June 2004, it was noted that the veteran's 
diabetes mellitus was uncontrolled.  The veteran's diabetes 
mellitus was controlled following VA outpatient treatment in 
June 2005.  The veteran complained of increased tiredness on 
VA outpatient treatment in November 2005.  The assessment 
included well-controlled diabetes mellitus.

The veteran testified credibly at his August 2007 
videoconference Board hearing that he had been awarded the 
CIB for active combat service in Vietnam.  He also testified 
that, when he attempted to enlist in the U.S. Air Force in 
1962, he had been rejected because he was under treatment for 
diabetes mellitus.  He also contended that, after being 
accepted for enlistment in the U.S. Army in 1966, he had been 
treated for diabetes mellitus during active service.

The Board finds that the preponderance of the evidence 
supports the veteran's claim of service connection for 
diabetes mellitus, to include as due to herbicide exposure.  
The veteran's DD Form 214 shows several awards for combat 
service and that he served in Vietnam.  The veteran also 
testified credibly that he had been awarded the CIB for 
active combat service in Vietnam.  Thus, the Board concludes 
that the veteran had active combat service in Vietnam and his 
in-service herbicide exposure is presumed.  See 38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  It is 
unclear whether the veteran incurred diabetes mellitus during 
active service.  As noted above, it appears that the veteran 
was rejected for U.S. Air Force enlistment in April 1962 due 
to an abnormal glucose tolerance test (GTT) and glucosuria 
(or excessive sugar in the urine); at that time, no diagnosis 
of diabetes mellitus was rendered.  When he subsequently 
enlisted in the U.S. Army in April 1966, the veteran reported 
being treated prior to active service for diabetes mellitus; 
at his enlistment physical examination, the in-service 
examiner noted that the veteran reported being on "pills" 
for diabetes mellitus but he had not received any treatment 
for this disease in the past 4 months.  The veteran's 
enlistment physical examination in April 1966 also showed 
that his urine was negative for sugar and no relevant defects 
or diagnoses were noted.  Thus, the Board finds that the 
veteran was accepted in to active service in April 1996 in 
sound condition and the presumption of soundness is not 
rebutted.  See 38 C.F.R. § 3.305(b) (2007).  Further, 
although it appears that diabetes mellitus was suspected 
initially in September 1966 while the veteran was on active 
service, an in-service examiner ultimately doubted this 
diagnosis following further testing (including a normal GTT) 
later that same month.  Because diabetes mellitus was not 
noted on the veteran's enlistment physical examination in 
April 1966, and because there is no objective evidence that 
there was any increase in the severity of the veteran's 
diabetes mellitus during active service, the Board finds that 
the veteran's diabetes mellitus did not pre-exist active 
service and the presumption of aggravation is not applicable.  
See 38 C.F.R. § 3.306 (2007).  The post-service medical 
evidence shows continuing treatment for diabetes mellitus.  
The veteran testified credibly that he had been exposed to 
herbicides during active combat service in Vietnam and 
received current treatment for diabetes mellitus.  Since the 
veteran's in-service herbicide exposure is presumed, and 
since diabetes mellitus is one of the diseases for which 
service connection is available on a presumptive basis for 
veterans with Vietnam service, the Board concludes that 
service connection is warranted for diabetes mellitus as due 
to herbicide exposure.


ORDER

Service connection for diabetes mellitus due to herbicide 
exposure is granted.


REMAND

As noted above, the Board has determined that service 
connection is warranted for diabetes mellitus due to 
herbicide exposure.  The veteran testified credibly in August 
2007 that his currently diagnosed hypertension, eye 
condition, and impotence were all secondary to service-
connected diabetes mellitus.  The post-service medical 
evidence shows continuing treatment for hypertension, an eye 
condition, and impotence.  To date, however, the veteran has 
not received VA examinations for hypertension, an eye 
condition, or impotence.  Thus, on remand, the RO should 
obtain appropriate examinations that include opinions 
addressing the contended causal relationship between the 
veteran's service-connected diabetes mellitus and his current 
hypertension, eye condition, and impotence.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for hypertension, an eye 
condition, and for impotence, to include 
as due to service-connected diabetes 
mellitus, since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  Thereafter, schedule the veteran for 
VA examination(s) for the purpose of 
ascertaining the current nature and likely 
etiology of his hypertension, eye 
condition, and impotence.  The claims 
folder must be made available to the 
examiner(s) for review.  

Based on the examination and review of the 
record, the examiner(s) should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
hypertension, eye condition, and impotence 
began during service or is causally linked 
to any incident during service, including 
as due to service-connected diabetes 
mellitus.

3.  After completion of the foregoing, 
readjudicate the claims of service 
connection for hypertension, an eye 
condition, and for impotence, each to 
include as due to service-connected 
diabetes mellitus.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


